784 N.W.2d 823 (2010)
Adriana LEE, Personal Representative of the Estate of Rufus Young, Jr., Plaintiff-Appellee,
v.
DETROIT MEDICAL CENTER, Children's Hospital, Dr. Alhm Mahbobul Huq, and Dr. Jayshree Rao, Defendants-Appellants, and
Dr. Vince Truong, Defendant-Appellee, and
Life Span Clinical Services, Kristin Ryeson Dzahristos, Tara Hall, Jennifer Wrayno, Barbara Friedel, and Fay Fluellen, Defendants.
Docket No. 139807. COA No. 282268.
Supreme Court of Michigan.
July 30, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's March 26, 2010 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN, J., would grant the motion for reconsideration and states as follows:
The defendants raise jurisprudentially significant questions concerning the correctness of the Court of Appeals decision in this case, as I explained in my dissent to *824 this Court's March 26, 2010 order denying the application for leave to appeal.
YOUNG, J., would grant the motion for reconsideration for the reasons set forth in Justice CORRIGAN's dissenting statement in this case, 485 Mich. 1121, 779 N.W.2d 501 (2010).
MARKMAN, J., would grant the motion for reconsideration, and grant leave to appeal, for the reasons set forth in his dissenting statement in this case, 485 Mich. at 1122, 779 N.W.2d 501 (2010).